                               UNITED STATES DISTRICT COURT
                              EASTERN DISTRICT OF TENNESSEE
                                   GREENEVILLE DIVISION

  UNITED STATES OF AMERICA                              )
                                                        )
         v.                                             )              2:19-CR-96
                                                        )              JUDGE GREER
  WILLIAM ROGER WOODIE                                  )
    aka “VOODOO”                                        )


  TO THE HONORABLE MAGISTRATE OF THE ABOVE COURT:

              PETITION FOR WRIT OF HABEAS CORPUS AD PROSEQUENDUM

         Your petitioner, United States of America, by and through the United States Attorney for

  the Eastern District of Tennessee, respectfully shows:

                                                   I.

         That William Roger Woodie is now in the custody of the Johnson State Prison, at

  Wrightsville, Georgia, pursuant to a lawful commitment.

                                                  II.

         That there is pending against the defendant, William Roger Woodie, in this District the

  above-captioned case, which is set for an Initial Appearance hearing, or for his case to be

  otherwise disposed of upon said indictment heretofore returned against him, on September 12,

  2019, in the United States District Court for the Eastern District of Tennessee, at Greeneville,

  Tennessee, at 1:30 p.m. that day and each day thereafter until said case has been disposed.



         WHEREFORE, petitioner prays that the Clerk of this Court be instructed to issue a writ

  of habeas corpus ad prosequendum to the Jailer, Johnson State Prison, at Wrightsville, Georgia,

  commanding him to produce the said William Roger Woodie before this Court at the time and




Case 2:19-cr-00096-JRG-CRW Document 130 Filed 08/02/19 Page 1 of 2 PageID #: 179
  place aforesaid for the purpose aforesaid, and that if the said Jailer so elects, the United States

  Marshal for the Eastern District of Tennessee, or any other duly authorized United States

  Marshal or Deputy United States Marshal, be ordered and directed to receive said William Roger

  Woodie into his custody and possession at said Johnson State Prison, at Wrightsville, Georgia,

  and under safe and secure conduct to have him before the Judge of our District Court at the time

  and place aforesaid for the purpose aforesaid, and to return him to said Jailer, Johnson State

  Prison , at Wrightsville, Georgia, as aforesaid.

         Respectfully submitted, this the 2nd day of August, 2019.

                                                 J. DOUGLAS OVERBEY
                                                 UNITED STATES ATTORNEY


                                          By: s/ Thomas A. McCauley
                                                Thomas A. McCauley, TN Bar#035250
                                                Assistant U.S. Attorney
                                                220 West Depot Street, Ste. 423
                                                Greeneville, TN 37743
                                                423/639-6759
                                                Thomas.McCauley@usdoj.gov




                                                     2

Case 2:19-cr-00096-JRG-CRW Document 130 Filed 08/02/19 Page 2 of 2 PageID #: 180
